NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0146n.06

                                            No. 09-6437                                   FILED
                                                                                      Mar 15, 2011
                           UNITED STATES COURT OF APPEALS
                                                                                LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


JOHNNY S. PARKS,                                          )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
       Plaintiff-Appellant,                               )        COURT FOR THE EASTERN
                                                          )        DISTRICT OF KENTUCKY
               v.                                         )
                                                          )
SOCIAL SECURITY ADMINISTRATION,                           )
                                                          )        OPINION
       Defendant-Appellee.                                )
                                                          )


BEFORE: COLE and WHITE, Circuit Judges, and O’MEARA,* Senior District Judge

       HELENE N. WHITE, Circuit Judge. Johnny S. Parks appeals the denial of his application

for disability insurance and supplemental security income benefits. After suffering a heart attack and

undergoing coronary bypass surgery in early June 2005, when he was 53 years old, Parks was unable

to continue working as a truck driver and heavy equipment operator and sought benefits. Parks’s

claim was heard by an administrative law judge, who concluded that Parks became disabled when

he turned 55 years old in February 2007, but that he was not disabled prior to this time. The district

court upheld this decision. We AFFIRM.




       *
       The Honorable John Corbett O’Meara, United States District Court for the Eastern District
of Michigan, sitting by designation.
No. 09-6437
Parks v. Soc. Sec. Admin.

                                                 I.

                                                 A.

        Plaintiff Johnny S. Parks has spent most of his career working as a coal-truck driver and

heavy equipment operator in the coal-mining industry. He was first examined by a physician for

heart-related medical problems on August 19, 2003. On this occasion, he was treated by Dr. Stuart

J. Bresee at the University of Tennessee Memorial Hospital. Parks underwent heart catheterization,

coronary angiography, and left ventriculography. He was diagnosed with mild coronary-artery

disease, but no limitations were placed on his level of physical exertion and he continued to work

after undergoing this examination.

        Parks claims that he became disabled as of March 31, 2005. On this date, Parks experienced

chest pain, shortness of breath, and weakness while at work. He was evaluated by Dr. Bruce

Woodall and stayed overnight at Jellico Community Hospital. Parks was discharged with the

following diagnosis: “(1) chest pain, myocardial infarction excluded, suspicious for angina; (2) mild

coronary artery disease; (3) gastroesophogeal reflux disease; (4) hyperlipidemia; and (5) mild

obesity.” The discharge report stated that Parks’s prognosis was good and did not suggest that he

would be limited with respect to his work abilities. Parks returned to work following his brief

hospital stay.

        On June 3, 2005, Parks was admitted to Jellico Memorial Hospital complaining of chest pain

and discomfort that arose while he was resting. Dr. Clint Doiron performed a cardiac catheterization

and recommended that Parks undergo coronary-artery bypass surgery. Parks was then transferred

to the Baptist Hospital of East Tennessee where he was seen by Dr. Lacy Harville. Dr. Harville

                                                -2-
No. 09-6437
Parks v. Soc. Sec. Admin.

performed coronary bypass surgery on June 7, 2005. On June 11, 2005, Parks was discharged from

the hospital with the following instructions: “no smoking and avoid second-hand smoke. No heavy

lifting over 10 pounds or driving at this time. Call the office for temperatures greater than 101.” Ten

days after being discharged, Parks first applied for disability status with the Department of Disability

Determination in Frankfort, Kentucky.

       On June 27, 2005, Dr. Harville sent a letter to Dr. Doiron with an update on Parks’s status.

Dr. Harville stated that Parks was “doing remarkably well” and that, as of the date of the

communication, he was permitted to resume driving, but was “cautioned . . . to avoid lifting anything

heavier than 15 pounds for the first three months after his surgery.”

       Approximately two months later, on August 26, 2005, Dr. John N. Boll, Parks’s primary-care

physician, conducted a follow-up examination and observed that Parks’s

       cardiologist has noted that he does not want [Parks] to return to his job at the present
       time; he works as a heavy machine operator. There is really no light duty at his
       occupation. The possibility of returning there in the future may be, however he’ll
       most likely be off several months, at least until he sees the cardiologist.


       Following an October 18, 2005 examination, Dr. Boll noted that Parks’s chest pain was

almost gone, that he was feeling well, and that he “was wondering about going back to work.” Dr.

Boll further stated that he encouraged Parks to call him “if he were to find a job that he would be

able to perform. At which point we could discuss with cardiology about releasing him to go back.”

       Parks attempted to return to his job as a heavy equipment operator at some point between

October and November 2005. In a letter dated November 2, 2005 from Dr. Doiron to Parks, Dr.

Doiron reported that Parks had “attempted to go back to work and found that [he] was unable to do

                                                 -3-
No. 09-6437
Parks v. Soc. Sec. Admin.

this.” Dr. Doiron also opined that Parks had “not really recovered yet from the surgery” and that he

exhibited chest pains and pain in the muscles and joints. Dr. Doiron ultimately recommended that

Parks continue his cardiac rehabilitation, stating:

       You have attempted to go back to work and found that you are unable to do this.
       This has been documented. I would say that we do not have all of the answers yet.
       We just need to back off on your Crestor which could be causing some of these
       symptoms . . . . Obviously you will not be able to work for an indeterminate amount
       of time until we ascertain the exact etiology of your problems.

    On December 16, 2005, Dr. Boll conducted a follow-up examination and reported that Parks

returned to work “for a day and a half but ended up having significant [chest pain], got hospitalized

and ended up being put off work until February by his cardiologist. He has been frustrated by this.”

       A myocardial perfusion scan done on February 9, 2006 was abnormal, revealing anterior wall

ischemia and an ejection fraction of 55%. Based on an examination conducted the same day, Dr.

Doiron observed that Parks had “chest discomfort and shortness of breath when he trie[d] to exert

himself.” As a result, on March 16, 2006, Dr. Doiron performed a percutaneous transluminal

coronary-angioplasty with stenting of the left main coronary artery. Dr. Doiron reported that Parks

“had an excellent result” from the stenting. On May 4, 2006, Parks returned to Dr. Doiron’s office

for a follow-up examination and saw Physician’s Assistant Eric Dickenson. Parks reported that in

general he was feeling fairly well despite the fact that he still had some chest wall soreness and

musculoskeletal-type discomfort.        Erickson saw no changes from Parks’s July 2005

electrocardiogram. He noted that Parks was walking thirty-five minutes a day.

       On October 24, 2006, Parks saw Dr. Boll and complained of mild shortness of breath during

exercise. Dr. Boll said that this could be bronchospasm and recommended some medication. He

                                                -4-
No. 09-6437
Parks v. Soc. Sec. Admin.

asked that Parks come in for a follow-up visit in three months. Parks also told Dr. Boll that he had

difficulty with his hands and neck. Dr. Boll recommended pain medication and noted that Parks

would wait to decide whether he wanted to be referred to a specialist to address this issue.

       On June 6, 2007, Dr. Boll wrote in a letter that Parks had “ongoing issues in relationship to

his coronary artery disease,” which had “made it very difficult [for Parks] to perform tasks around

his house . . . [and] in a work environment.” Although he stated that he did not conduct disability

exams in the office, Dr. Boll recommended that Parks be restricted to walking for only one hour,

standing for fifteen to twenty minutes, and sitting for thirty minutes at a time.

       Several doctors evaluated Parks in connection with his request for disability benefits. On

October 4, 2005, Dr. Jorge Baez-Garcia reviewed Parks’s earlier treatment records on behalf of the

Social Security Administration (SSA) and found Parks’s allegation of a heart attack to be credible.

Dr. Baez-Garcia determined, based on the fact that Parks was doing very well after his surgery, that

Parks could occasionally lift and/or carry fifty pounds, frequently lift and/or carry twenty-five

pounds, stand and/or walk for about six hours in an eight-hour workday with normal breaks, sit for

about six hours in an eight-hour workday with normal breaks, and push and/or pull without any

restrictions. These determinations were consistent with an ability to perform medium work. See 20

C.F.R. § 404.1567(c).

       On July 13, 2006, Dr. Timothy Gregg assessed Parks’s physical residual functional capacity

for the SSA. Dr. Gregg solely reviewed Dr. Baez-Garcia’s opinions and affirmed the results of the

evaluation conducted on October 4, 2005 by Dr. Baez-Garcia. Dr. Gregg’s single independent

finding was that Parks should avoid concentrated exposure to extreme heat and cold.

                                                -5-
No. 09-6437
Parks v. Soc. Sec. Admin.

        On July 27, 2006, Dr. Gary Wortz conducted a consultative examination of Parks on behalf

of the SSA. At the in-person exam, Parks stated that “his chest pain [was] getting more frequent and

more severe and being brought on with less exertion . . . [and] . . . that his chest pain limit[ed] his

activities that require endurance.” He also reported that he could walk for one block, stand for one

half-hour, sit for one hour, lift one gallon of milk, and do most of his activities of daily living. Dr.

Wortz concluded that there existed “[n]o physical evidence for significant restriction in the patient’s

tolerance for stooping, bending, sitting, standing, moving about, or ability to travel [although there

was] . . . .some evidence for restriction of the patient’s tolerance for reaching, lifting, carrying and

handling objects.” He found “mild-to-moderate impairment secondary to [Parks’s] angina.” Dr.

Wortz also noted that Parks had carpal tunnel syndrome and therefore he would be “limited in his

activities requiring repetitive motion of the bilateral hands and would have a mild impairment

secondary to his condition.” Dr. Wortz found that Parks’s “gross manipulation [was] within normal

limits.” He also stated that Parks did not “have any restriction in his daily activities, interest, ability

to relate[,] memory and concentration.”

        In addition to undergoing physical examinations, Parks was also evaluated for possible

mental impairments. On November 5, 2005, Parks met with Dr. Robert Spangler, a licensed

psychologist who was assigned by the SSA to conduct the initial in-person consultative examination

in connection with Parks’s application for disability status. Dr. Spangler assessed Parks’s mental

functioning and medical history and noted that Parks was alert, was “oriented by four,” had

“adequate recall of remote events, but inadequate recall of recent events,” was “pleasant and

forthcoming,” and was “mildly anxious.” Dr. Spangler diagnosed Parks with “[a]djustment disorder

                                                   -6-
No. 09-6437
Parks v. Soc. Sec. Admin.

with anxious mood, mild secondary to medical condition.” He further noted that Parks had “[l]ow

average intelligence” and “[l]imited education.” Finally, Dr. Spangler opined that Parks’s

       ability to understand and remember is limited due to long-term memory and
       impairment recent events, moderate, and limited education academic skills. His
       ability to sustain concentration and persistence is not significantly limited. His social
       interaction is limited due to an adjustment disorder with anxious mood, mild. His
       ability to adapt is not significantly limited.

       On November, 18, 2005, Dr. Edward Stodola reviewed the medical evaluations submitted

in connection with Parks’ application for disability status, specifically Dr. Spangler’s evaluation, and

determined that Parks suffered from an anxiety-related disorder1 and medical impairments, not

severe.2 Dr. Stodola concluded that Parks had mild limitations on his daily living, social functioning,

concentration, persistence and pace, and suffered no limitations from decompensation. On July 31,

2006, Dr. Lea Perritt examined Parks’s records and agreed with Dr. Stodola’s determinations.

                                                  B.

       Parks first applied for disability status on June 21, 2005. His application was denied initially

on December 5, 2005 and upon reconsideration on August 9, 2006. In the reconsideration notice,

the Regional Commissioner of the SSA stated that “due to your overall condition, you would have

some work-related limitations. However these limitations would not prevent you from performing

all types of jobs. Based on your description of your past work as a highlift operator, we have

concluded that you have the ability to perform this job.”
       1
           Dr. Stodola determined that Parks suffered from “adjustment disorder with anxiety, mild.”
       2
        In the context of disability under the Social Security Act, the term “severe” indicates an
impairment that “significantly limit[s] [one’s] physical or mental ability to do basic work activities.”
20 C.F.R. §§ 404.1521(a), 416.921(a).

                                                 -7-
No. 09-6437
Parks v. Soc. Sec. Admin.

       On September 5, 2006, Parks timely requested a hearing before an administrative law judge

(ALJ). The hearing took place on April 16, 2007. Parks, who was represented by an attorney,

testified at the hearing. Vocational expert Anne Thomas also testified at the hearing.

       Thomas first stated that Parks’s work as a truck driver was considered medium, semi-skilled

work and his work as a coal miner was very heavy, skilled work. She testified that Parks did not

acquire any skills from his previous jobs that could be transferred to other light or sedentary work.

The ALJ then asked Thomas the following hypothetical question,

       assume the claimant is capable of performing a range of light exertion. Assume he
       could be capable of sitting or standing, each 30 minutes at a time uninterrupted before
       having to change positions. No climbing of ladders, ropes, or scaffolds. No
       crawling. No more than occasional use of climbing of ramps or stairs. No more than
       occasional bending or stooping or crouching or balancing. No work at unprotected
       heights, around hazardous machinery, in temperature extremes and the claimant
       referred to 40 to 80 degree Fahrenheit temperatures. . . . No excessive levels of
       humidity. No more than frequent reaching, handling, or fine manipulation with the
       upper extremities. No more than simple instructions.


       Taking into account Parks’s age, limited education, and work experience, Thomas testified

that Parks could hold the following light and unskilled jobs: production laborer, hand packer, and

production inspector. Parks’s attorney asked Thomas whether Parks would have to work at a fast

pace at any of these positions. Thomas answered that production inspectors work on a line and must

meet quotas, while hand packers and production laborers do not do production rate or quota work.

Parks’s attorney also asked whether Parks would be permitted to take more than three breaks per day

(two breaks and a lunch period) because he had difficulty walking for more than five or six minutes




                                                -8-
No. 09-6437
Parks v. Soc. Sec. Admin.

at a time. Thomas said that taking more than the allotted amount of breaks would eliminate all

potential jobs.

        On July 25, 2007, the ALJ issued a partially-favorable decision, finding that Parks was

disabled as of February 13, 2007, the date he turned 55 years old, but that he was not disabled prior

to this time. After reviewing the entire record, the ALJ went through the first three steps of the

evaluation process designed to determine whether Parks was disabled. At step three, the ALJ

determined that Parks did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (20 C.F.R. §§

404.1520(d) and 416.920(d)). He rated Parks’s “limitations with regard to restriction of activities

of daily living as mild; difficulties in maintaining social functioning as mild to moderate; difficulties

in maintaining concentration, persistence, or pace as mild to moderate; and repeated episodes of

decompensation, each of extended duration as none.”

        Prior to considering step four, the ALJ determined that Parks had

        the residual functional capacity to perform a range of light exertion that allows a
        sit/stand option every 30 minutes. [Parks] cannot climb ladders, ropes, or scaffolds
        and cannot crawl. He can climb ramps and stairs on an occasional basis. He should
        avoid balancing, crouching, temperature and humidity extremes and hazardous
        machinery. [Parks] can perform no more than frequent reaching, handling, or fine
        manipulation with the upper extremities. [Parks] is limited to work that involves no
        more than simple instructions.

        At step four, the ALJ determined that Parks was unable to perform any past relevant work.

Finally, at step five, the ALJ determined that considering Parks’s age, education, work experience,




                                                  -9-
No. 09-6437
Parks v. Soc. Sec. Admin.

and residual functional capacity, there were a significant number of jobs in the national economy that

he could have performed prior to February 13, 2007.3

       Parks requested a review of the ALJ’s partially-favorable decision, which was denied by the

Appeals Council. Parks then filed an action in the United States District Court for the Eastern

District of Kentucky, arguing that the SSA’s decision was not supported by sufficient evidence, was

contrary to the applicable law, and evidenced the incorrect application of certain standards. The

district court affirmed the denial of benefits, finding that the ALJ’s determination was supported by

substantial evidence. Parks timely appealed.

                                                 II.

       Parks raises three issues on appeal. He argues that the ALJ’s decision was not supported by

sufficient evidence because the ALJ (1) rejected the opinions of two treating sources without

providing good reasons for doing so; (2) made no reference to 20 C.F.R. § 404.1562, which directs

a finding of disability if a claimant has a marginal educational level, has done arduous unskilled

physical labor for 35 years or more, and is no longer able to do this kind of work because of a severe

impairment; and (3) asked the vocational expert a hypothetical question that did not accurately

portray Parks’s physical and mental impairments.

       The Social Security Act (the Act) defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a
       3
         Once Parks turned 55 years old on February 13, 2007, however, Medical-Vocational Rule
202.06 directed a finding of “disabled” based on his education level, lack of transferable skills, and
limitation to light work.

                                                - 10 -
No. 09-6437
Parks v. Soc. Sec. Admin.

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is disabled

under the Act “only if his physical or mental impairment or impairments are of such severity that

he is not only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy.” Id. § 423(d)(2)(A).

       To determine if a claimant is disabled within the meaning of the Act, the ALJ must follow

a five-step analysis, as set forth in 20 C.F.R. § 404.1520. Pursuant to this five-step inquiry: (1) a

claimant who is engaging in substantial gainful activity will not be found to be disabled regardless

of medical findings; (2) a claimant who does not have a severe impairment will not be found to be

disabled; (3) a finding of disability will be made without consideration of vocational factors if a

claimant is not working and is suffering from a severe impairment which meets the duration

requirement and which meets or equals a listed impairment in Appendix 1 to Subpart P of the

Regulations. Claimants with lesser impairments proceed to step four; (4) a claimant who can

perform work that he has done in the past will not be found to be disabled; and (5) if a claimant

cannot perform his past work, other factors including age, education, past work experience and

residual functional capacity must be considered to determine if other work can be performed. Cruse

v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007) (citing Wyatt v. Sec’y of Health & Human

Servs., 974 F.2d 680, 683-84 (6th Cir. 1992)).

       The claimant bears the burden of proof at steps one through four. Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004).         At step five, however, the burden shifts to the

Commissioner to identify “a significant number of jobs in the economy that accommodate the

                                                 - 11 -
No. 09-6437
Parks v. Soc. Sec. Admin.

claimant’s residual functional capacity (determined at step four) and vocational profile.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). In this case, it is undisputed that Parks

can no longer perform his past work. Thus, we must determine whether substantial evidence

supports the ALJ’s determination that, based on Parks’s residual functional capacity, age, education,

and work experience, he was, prior to February 13, 2007, able to make an adjustment to other work

available in the national economy. See 20 C.F.R. § 404.1520(a)(4)(v); see also 20 C.F.R. §

416.920(a)(4)(v).

       The Commissioner’s conclusion will be affirmed absent a determination that the ALJ failed

to apply the correct legal standard or made fact findings unsupported by substantial evidence in the

record. White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009) (citing 42 U.S.C. § 405(g)).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 604 (6th Cir. 2009) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)). In order to affirm the Commissioner’s decision,

we need not “agree with the Commissioner’s finding, as long as it is substantially supported in the

record.” Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010) (citations omitted).

                                                 A.

       Parks first challenges the ALJ’s decision by arguing that the ALJ improperly rejected the

opinion of Parks’s treating physicians. In assessing the medical evidence supporting a claim for

disability benefits, the ALJ must adhere to certain standards such as the “treating physician rule.”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009). This rule “requires the ALJ to



                                               - 12 -
No. 09-6437
Parks v. Soc. Sec. Admin.

generally give greater deference to the opinions of treating physicians than to the opinions of non-

treating physicians,” id., because “these sources are likely to be the medical professionals most able

to provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s) and may bring

a unique perspective to the medical evidence that cannot be obtained from the objective medical

findings alone.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (quoting 20

C.F.R. § 404.1527(d)(2)).

       The ALJ must afford a treating source opinion controlling weight if the treating source

opinion is “well-supported by medically acceptable clinical and laboratory diagnostic techniques”

and is “not inconsistent with the other substantial evidence in [the] case record.” Id. (quoting 20

C.F.R. § 404.1527(d)(2)). If the ALJ does not accord controlling weight to a treating physician, the

ALJ must still determine how much weight is appropriate by considering a number of factors,

including the length of the treatment relationship and the frequency of examination, the nature and

extent of the treatment relationship, any specialization of the treating physician, and whether the

treating source opinion is supported by the record and is consistent with the record as a whole. See

Blakley, 581 F.3d at 406; Wilson, 378 F.3d at 544; see also 20 C.F.R. § 404.1527(d)(2).

       Further, the regulations require the ALJ to “always give good reasons in [the] notice of

determination or decision for the weight” given to the claimant’s treating source’s opinion. 20

C.F.R. § 404.1527(d)(2). These good reasons must be “supported by the evidence in the case record,

and must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” Blakley,

581 F.3d at 407 (citations omitted). We have held that an ALJ’s “failure to follow the procedural

                                                - 13 -
No. 09-6437
Parks v. Soc. Sec. Admin.

requirement of identifying the reasons for discounting the opinions and for explaining precisely how

those reasons affected the weight” given “denotes a lack of substantial evidence, even where the

conclusion of the ALJ may be justified based upon the record.” Rogers v. Comm’r of Soc. Sec., 486

F.3d 234, 243 (6th Cir. 2007).

       Parks’s three treating physicians were Dr. Harville, Dr. Doiron, and Dr. Boll. Parks

specifically argues that the ALJ improperly rejected the opinions of Dr. Harville and Dr. Doiron.

We disagree. The ALJ referred to Dr. Harville’s recommendation that Parks should lift no more than

fifteen pounds for three months after his surgery.4 Additionally, the ALJ correctly observed that “no

treating source has described the claimant as unable to perform even light exertion for at least twelve

months prior to his 55th birthday.”

       Dr. Doiron did tell Parks in November 2005 that he would “not be able to work for an

indeterminate amount of time until we ascertain the exact etiology of your problems.” This

statement, however, does not suggest that Dr. Doiron adjudged Parks to be disabled. Although Dr.

Doiron may have been suggesting that Parks could not return to his previous job, for Parks to be


       4
         Contrary to Parks’s contention, this does not constitute a limitation to sedentary work.
Instead, it falls between the sedentary and light work categories and is limited in duration to three
months in light of the recency of Parks’s surgery. “Sedentary work involves lifting no more than 10
pounds at a time and occasionally lifting or carrying [small] articles . . . and small tools. Although
a sedentary job is defined as one which involves sitting, a certain amount of walking and standing
is often necessary in carrying out job duties.” 20 C.F.R. § 404.1567. On the other hand, light work
“involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds.” 20 C.F.R. § 404.1567. A job in this category could involve “a good
deal of walking or standing” or “sitting most of the time with some pushing and pulling of arm or
leg controls.” Id.


                                                - 14 -
No. 09-6437
Parks v. Soc. Sec. Admin.

considered disabled he would have to have been unable to perform not just his past work, but also

any other substantial gainful work that exists in the national economy. 20 C.F.R. § 404.1505; see

also 20 C.F.R. § 416.909. Further, Dr. Boll noted in December 2005 that after his unsuccessful

return to work, Parks’s cardiologist (presumably Dr. Doiron) “put off work until February [2006.]”

This comment does not suggest that Dr. Doiron determined that Parks was disabled. Instead, it

suggests that Dr. Doiron was considering permitting Parks to return to work at some point following

Parks’s unsuccessful attempt to resume his previous job.

       The ALJ also ruled in Parks’s favor with respect to the reports of the non-treating, reviewing

physicians. Dr. Wortz found that Parks had mild to moderate impairment in activities requiring

endurance while Dr. Gregg opined that Parks could perform work requiring medium exertion. The

ALJ, however, gave Parks’s “testimony partial credibility and [found] that he [was] limited to light

exertion, based on his testimony and the prior opinions of treating physicians.” None of the treating

physicians’ opinions are inconsistent with this finding. Because the ALJ did not reject the opinions

of Parks’s treating physicians, the ALJ’s decision is supported by substantial evidence.

                                                 B.

       Next, Park argues that the ALJ erred by failing to apply 20 C.F.R. § 404.1562 to resolve

Parks’s claim. Pursuant to this provision, a claimant is considered disabled if he (1) has done only

arduous unskilled physical labor; (2) has no more than a marginal education; (3) has work experience

of thirty-five years or more; and (4) is not working and is no longer able to do this kind of work

because of severe impairment(s).



                                               - 15 -
No. 09-6437
Parks v. Soc. Sec. Admin.

       Parks has previously performed skilled and semi-skilled work and therefore he cannot satisfy

the first requirement of 20 C.F.R. § 404.1562. Additionally, to fulfill the requirement of having no

more than a marginal education, Parks would have had to attend school for six grades or less. 20

C.F.R. § 404.1564(b)(2). Because he attended school for ten grades, Parks is considered to have a

limited education. Id. § 404.1564(b)(3). Evidence outside the numerical grade level that the

claimant completed in school may be used to determine the claimant’s educational abilities.

However, “if there is no other evidence to contradict it, [the SSA] will use [the claimant’s] numerical

grade level to determine [the claimant’s] educational abilities.” Id. § 404.1564(b). Parks’s argument

that he was unable to perform “serial 7s or serial 3s” when asked to do so by Dr. Spangler does not

contradict that he has a limited (and not a marginal) education. Despite Parks’s failure to complete

some tests, Dr. Spangler ultimately opined that Parks had a limited education.

       Moreover, it is unclear whether Parks has thirty-five years of work experience (not to

mention arduous, unskilled work experience), as required by the statute, because his listed work

experience begins in 1984, or twenty-six years ago, and the work record appended to his disability

application dates back to 1980. Thus, the ALJ did not err by declining to apply 20 C.F.R. §

404.1562.

                                                  C.

       Finally, Parks argues that the ALJ’s hypothetical question did not accurately portray Parks’s

mental and physical impairments. “In order for a vocational expert’s testimony in response to a

hypothetical question to serve as substantial evidence in support of the conclusion that a claimant

can perform other work, the question must accurately portray a claimant’s physical and mental

                                                - 16 -
No. 09-6437
Parks v. Soc. Sec. Admin.

impairments.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516 (6th Cir. 2010). Hypothetical

questions, however, need only incorporate those limitations which the ALJ has accepted as credible.

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993).

       Parks argues that the ALJ failed to incorporate Dr. Wortz’s finding of limited endurance and

restrictions in reaching and handling and Dr. Spangler’s findings of long-term memory deficits and

difficulty with social interaction into the hypothetical question posed to the vocational expert.

Although the ALJ did not describe Parks’s limitations using the exact language used by the treating

and examining physicians, he incorporated all of Parks’s credible mental and physical impairments.

       First, the ALJ’s statement that Parks could perform a range of light exertion—meaning lifting

no more than twenty pounds at a time and frequent lifting or carrying of objects weighing up to ten

pounds—benefitted Parks, as Dr. Baez-Garcia and Dr. Gregg said that Parks could occasionally lift

and/or carry fifty pounds and frequently lift and/or carry twenty-five pounds. Second, the ALJ’s

statement that Parks was “capable of sitting or standing, each 30 minutes at a time uninterrupted

before having to change positions,” partially reflects Dr. Boll’s recommendation that Parks be

restricted to walking for only one hour, standing for fifteen to twenty minutes, and sitting for thirty

minutes at a time, and reflects Dr. Wortz’s finding, based on his conversation with Parks, that Parks

could walk for one block, stand for one half-hour, and sit for one half-hour.

       Third, the ALJ’s statement that Parks could not climb ladders, ropes, or scaffolds, crawl, and

only bend, stoop, crouch, or balance on occasion benefits Park, as Dr. Wortz determined that there

existed “[n]o physical evidence for significant restriction in the patient’s tolerance for stooping,

bending, sitting, standing, moving about, or ability to travel.” Fourth, the ALJ’s statement that Parks

                                                - 17 -
No. 09-6437
Parks v. Soc. Sec. Admin.

could not do “more than frequent reaching, handling, or fine manipulation with the upper

extremities” reflects Dr. Wortz’s opinion that there was “some evidence for restriction of the

patient’s tolerance for reaching, lifting, carrying and handling objects,” and that Parks’s carpal tunnel

syndrome would limit “his activities requiring repetitive motion of the bilateral hands,” while

crediting Dr. Wortz’s determination that Parks’s “gross manipulation [was] within normal limits.”

        Fifth, the ALJ’s directive that Parks could not work in temperature extremes or where

excessive humidity was present reflected Dr. Gregg’s assessment that Parks should avoid

concentrated exposure to extreme heat and cold. Sixth, and finally, the ALJ’s statement that Parks

could receive no “more than simple instruction,” reflects Dr. Spangler’s determination that Parks’s

ability to understand and remember was limited due to long-term memory impairment. This

statement also reflects Parks’s prior skilled and semi-skilled work experience, as he necessarily

received at least simple instruction at his previous jobs.

        Parks correctly points out that the ALJ did not mention that Dr. Spangler diagnosed Park with

an “adjustment disorder” and opined that his social interaction was limited. Dr. Stodola and Dr.

Perritt rejected Dr. Spangler’s determination on this point, however, and even Dr. Spangler noted

that Parks was “pleasant and forthcoming” during their meeting. Because the ALJ only needed to

include in the hypothetical limitations he found credible and that were supported by the evidence,

he need not have included a disputed limitation that was also negated by Parks’s manner during his

in-person testimony. As a result, the ALJ’s hypothetical question accurately portrayed Parks’s

impairments.



                                                 - 18 -
No. 09-6437
Parks v. Soc. Sec. Admin.

                                             III.

       Based on the foregoing, we AFFIRM the district court’s decision, which upheld the ALJ’s

determination in this case.




                                            - 19 -